Title: Fernagus De Gelone to Thomas Jefferson, 30 October 1819
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


					
						 Sir
						
							New York
							octob. 30. 1819.
						
					
					I have received the honour of your letter of the 25th of this month, and direct you per this day’s mail a portion of the different books You desire to have. They are packed up in three different bundles, which Shall be Sent according to your instructions. They contain
					Tables de la Bibliographie de 1817 … no charge as it is included in the Subscription  Price.
					40. Nos of Journal Bioliographique, to the 3rd october 1818.
					
					
						
							
								The Number 25th is wanting and Shall be procured with the Subsequent numbers.
							
							$4.
							50.
						
						
							 1.
							
								Planche, Dictionnaire Grec français. large 8vo
							
							7.
							00
						
						
							 1.
							
								Reflexions Morales d’Antonin. 2. 12o by Dacier, cost in Paris 9 francs
							
							3.
							
						
						
							 1.
							
								Logarithmes de
										Lalande. 18o Shall be Sent next week from Philada
							
							1.
							00
						
						
							
							
								Balance of the old account, finished with Euler’s Algebra, marked $4.50.
							
							2.
							50.
						
						
							
							
							$.18.
							
						
					
					I am very happy to See that You are better, and I profess to be with the most profound respect Sir
					
						Your most obedient humble servant
						
							fernagus De Gelone
						
					
				